1. Peace process in Spain (vote)
We shall examine the motion for a resolution by the Group of the European People's Party (Christian Democrats) and European Democrats and the Union for Europe of the Nations Group.
The Group of the European People's Party (Christian Democrats) and European Democrats has presented an amendment to paragraph 2 of its motion for a resolution.
(Parliament rejected the amendment by electronic vote)
We shall now vote on the motion for a resolution presented.
(Parliament rejected the motion for a resolution by roll-call vote)
Next we shall examine the motion for a resolution by the PSE, ALDE, GUE/NGL and Verts/ALE Groups.
(IT) Mr President, in accordance with Rules 136 and 138 of the Rules of Procedure, I would like to request an explanation regarding the fact that substantial amendments have been made, outside of the terms laid down by the Rules of Procedure, to the title and paragraph 6 of the resolution on which we are preparing to vote, a resolution of great political importance. In addition, I would like to point out that versions of the new text are not yet available in all languages, as laid down in the Rules of Procedure.
Mr President, we would like to know why the services have accepted such an amendment without, I might add, obtaining the agreement of the political groups, and did not make use of an oral amendment, as provided for by established practice and the Rules of Procedure.
In accordance with the Rules of Procedure, it is not possible to vote on an amendment to the text that was tabled outside of the permitted time and without having consulted the political groups.
The Secretariat informs me that a text is available for the honourable Members in all languages. They assure me of that.
(PL) Mr President, may I enquire if there has been some misunderstanding? According to our voting lists, the first vote was by show of hands. The second vote, on the resolution tabled by the Group of the European People's Party (Christian Democrats) and European Democrats, was by roll call. According to our lists, however, this vote should have been on the Socialists' resolution and we voted against, in the belief that it was the second vote. Have I understood correctly that the vote that has taken place was the first vote? I would like to point out that many of my Polish colleagues and also colleagues from the Czech Republic and other countries voted in the same way. Could the situation be clarified, please?
What the Presidency has put to the vote is very clear: we have put an amendment to the motion for a resolution to the vote. What we were voting on after that was very clear. We were voting on the resolution presented by the Group of the European People's Party (Christian Democrats) and European Democrats and by the Union for Europe of the Nations Group. One would have to be completely deaf not to understand what we were putting to the vote.
(Protests from the right)
(Applause from the left)
(ES) Mr President, I would like to stress two procedural issues. The first is that the amendment should have been voted on by a show of hands and not by roll-call vote.
(Applause from the Group)
As we have just seen, Mr President, that error has led to confusion amongst some Members in terms of their voting intentions. I would therefore ask you to put this error right in application of our Rules of Procedure.
The second procedural issue is that the text of the Socialist resolution has been subject to a substantial amendment - and I would stress, substantial - which has not conformed to the Rules of Procedure. It should have been done by means of a registered amendment, which was not done within the time limit laid down, or by means of an oral amendment in plenary.
The text of the Socialist resolution does not therefore conform to the Rules of Procedure, Mr President, and I would ask that you act accordingly.
(Applause from the right)
(Protests from the left)
Mr Vidal-Quadras, we have not taken a roll-call vote, but rather an electronic vote. You have been here long enough to know the difference.
Secondly, interpreting the Rules of Procedure is not your responsibility, but rather that of the President, with the assistance of the Secretariat, and I am listening to all of the arguments expressed so that I can take them properly into consideration and then act in the most appropriate manner possible, but please do not pontificate. Do not say: this conforms to the Rules of Procedure and this does not, because that is not your role.
(Protests of the right)
(Applause from the left)
(DE) Mr President, I think you have said all that needs to be said. The organisation of the agenda, particularly in terms of the order and conduct of votes, is the responsibility of the President. My impression is that you conducted the votes perfectly properly. However, my political experience has also taught me one thing - we are all politicians, and that includes you, ladies and gentlemen of the Group of the European People's Party (Christian Democrats) and European Democrats: when no more progress can be made politically, then the agenda has to take the blame. We know that, but I would ask, Mr President, that we vote now.
(Applause from the left)
Mr President, given your esteemed background as a Spanish Socialist, is it possible that you might have a conflict of interest in continuing in the Chair, just on this point?
(Loud and sustained applause from the right)
(ES) Mr President, given the confusion that certain speeches may have caused, I simply wished to clarify that no Socialist resolution is going to be voted on, but rather we are going to vote on a joint resolution by the Socialist Group in the European Parliament, the Group of the Alliance of Liberals and Democrats for Europe, the Group of the Greens/EFA and the GUE/NGL Group, that is to say, by several parliamentary groups jointly. No Socialist resolution is going to be put to the vote, Mr President.
(Applause from the right)
Mr President, people may be trying to change the vote, or whatever, but I actually voted the wrong way because of the roll-call vote. That is the proof of the matter. There is at least one vote that was wrong there.
(Applause from the right)
(PL) Mr President, it is surely essential for votes to reveal the wishes of this House, that is to say, the wishes of the Members of this Parliament. Due to a mistake, or an oversight, a significant number of MEPs failed to vote according to their wishes. I therefore make a formal request for the vote to be taken again. There is no risk involved, as the House will simply indicate what its true wishes are.
(Applause from the right)
Please, we are dealing with a serious and important issue. I would ask you to cooperate with the Bureau so that we can make a rational and appropriate analysis of what is happening. There is no need to support each speech with approvals from one side or the other.
(DE) Mr President, ladies and gentlemen, regardless of one's opinion on this vote, I have one comment, and I would like the chairmen of the Group of the European People's Party (Christian Democrats) and European Democrats to respond to this: what has been said here is a gross impertinence that the whole of Parliament should condemn. This President was elected by a large majority, and he has the right to lead every vote, whether you like it or not. Anything else is impertinent and obscene!
(Applause from the left)
(ES) Mr President, I simply wished to refer to your reply to the Vice-President of Parliament, Mr Vidal-Quadras, to the effect that it falls to the President of the European Parliament to interpret the Rules of Procedure.
Rule 159(1) of Parliament's Rules of Procedure states that Parliament will normally vote by show of hands, and Rule 159(2) says that 'if the President decides that the result is doubtful, a fresh vote shall be taken using the electronic voting system'. Mr President, you proceeded to an electronic vote before any result was known and that has led to confusion.
Mr President, two months remain of your mandate in this Parliament. Do not compromise your independence or prestige, because neither you nor this Parliament deserve that.
(Mixed reactions)
I shall give the floor to Mr Poettering for a final speech on points of order; there will be no more, because this could go on forever. I will then consult the Members of the Bureau so that I can take the appropriate decision in accordance with our Rules of Procedure.
(DE) Mr President, ladies and gentlemen, I believe that, this morning, in the difficult situation in which we find ourselves, we had a debate that was very definitely worthy of this House. Now is the time for all of us to take action, and I would like to make it clear that the integrity of the President of this House is not being questioned.
(Applause)
Having said that, I would also ask that we now find a process that will enable us to come to a decision. It would have been right if the first vote had been by show of hands, since that is the normal way of going about it. I then assumed you had called an immediate electronic vote on the grounds that you thought the results were so close together, but the normal way of voting would have been by show of hands. This voting process then had the regrettable result that some Members ended up voting a different way than they had intended.
There is also the question as to whether the common text on which the groups agreed was put together properly and whether translations are available.
Taken together, all this adds up to a whole bundle of problems, and so I would like to appeal to your goodwill in order that we may repeat the votes before moving on to vote on the groups' joint motion for a resolution. This House will then have spoken, and its political will will then have been made manifest. I ask you now to show the goodwill of which I have spoken.
(Applause)
Thank you very much, Mr Poettering. Thank you for coming out in defence of the honour of the President of the European Parliament.
I believe that what Mrs Doyle has said is totally unacceptable and that it has nothing to do with what is happening here.
(Applause)
We have more important things to discuss. Ladies and gentlemen, please allow me to take a few minutes to consult the members of the Bureau in relation to the three issues that have been raised during these speeches.
The Presidency will then announce its decision and I would remind you that, according to Rule 166(4) of our Rules of Procedure, the President will take the decision he considers appropriate, immediately after the points of order that have been raised with regard to what is being discussed, and that the President's decision will not be subject to any vote. In other words, whatever the President decides will be applied.
Please allow me now to consult the members of the Bureau on the technical issues relating to the three problems raised.
(The sitting was suspended for a few moments)
Ladies and gentlemen, having consulted Parliament's services and having studied the aspects of our Rules of Procedure that relate to the issues that we have debated, I believe that we should proceed as follows:
with regard to the Resolution presented by a series of political groups, the PSE, ALDE, GUE/NGL and Verts/ALE Groups, I am told - and I have no reason to doubt it - that the text is available in all languages. I am also told that there were last-minute amendments to the text, yesterday, that the Bureau accepted them without subjecting them to any formal amendment procedure because it did not believe that to be necessary. The Resolution presented by the PSE, ALDE, GUE/NGL and Verts/ALE Groups is therefore ready to be voted on in the version subject to the latest amendment for the purposes of incorporating it into the debate. We shall vote on it;
secondly, it is very reasonable to believe that there has been some confusion and that some Members have voted the second time without being aware of precisely what was being voted on, despite the fact that I believe the Presidency had made it very clear. I believe, however, that the objections have been raised with the best of intentions and that there have certainly been errors in the interpretation of what we were voting on. Consequently, and in order to truly reflect this Parliament's democratic will, I shall repeat the two votes.
(Applause)
(Parliament rejected the amendment by show of hand, verified electronically)
The result of the second round is therefore the same as that of the first: the amendment has been rejected.
(Parliament rejected the motion for a resolution by the PPE-DE and UEN Groups by roll-call vote)
The result is therefore exactly the same as the previous result, but I imagine that everybody will feel reassured and that the will of the Members will have been better reflected.
(Parliament approved the motion for a resolution by the PSE, ALDE, GUE/NGL and Verts/ALE Groups by roll-call vote)